689 S.E.2d 376 (2009)
STATE of North Carolina
v.
Robert Dean TAYLOR.
No. 486P09.
Supreme Court of North Carolina.
December 10, 2009.
Sandra Wallace-Smith, Special Deputy Attorney General, for State.
Robert Taylor, pro se.

ORDER
Upon consideration of the petition filed on the 30th of November 2009 by Defendant in this matter for discretionary review of the *377 decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of December 2009."